      Case: 3:19-cv-00234-NBB-RP Doc #: 1-2 Filed: 10/24/19 1 of 1 PageID #: 14




                        IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT
                                      OXFORD DIVISION


DR. AMY R. WOODS                                                                        PLAINTIFF


VS.                                                                     CAUSE NO.


CENTURION OF MISSISSIPPI, LLC,
MANAGEMENT & TRAINING CORPORATION,
JESSE WILLIAMS,INDIVIDUALLY AND
JOHN DOES 1-9                                                                       DEFENDANTS


                            AFFIDAVIT OF TERESA ARAMAKI

             I
STATE OF


COUNTY OF


        THIS DAY personally appeared before me, Teresa Aramaki, who, after being duly sworn,

deposes and states under oath, subject to the penalty of perjury, the following:

        1. My name is Teresa Aramaki. I am employed by Management & Training Corporation

           as Vice President of Human Resources. I am over the age of 18 and have personal

           knowledge of the matters set forth herein.

        2. Management & Training Corporation is a corporation organized under the laws ofthe

           State ofDelaware.


        3. Management & Training Corporation's principal place of business is located at 500

           North Marketplace Drive in Centerville, Utah.

        FURTHER AFFIANT SAYETH NOT.                      //
                                                     TERESA^ARAMRKF-


        SWORN TO AND SUBSCRIBED BEFORE ME, this the (P'5                             day of October,
2019.


                                                     NOTARY PUBLIC
My commission expires:                      |
                                                                      ALYCIA HOPE GIESLER
                                                                     Notary Public, State ot Utah
                                                                        Commission # 694940
                                                                     My Commission Expires On
                                EXHIBIT                                     May 04.2021


                                &
